HUFF, Judge,
dissenting:
On appeal to the circuit court, Clifford asserted the State failed to present sufficient evidence of her guilt, arguing the State already had its opportunity to prosecute the case, and asked that her conviction be reversed. She further asserted the magistrate inappropriately shifted the burden of proof to the defense. The State argued that, should the court decide to take action “favorable to Ms. Clifford,” it should remand the *133case for a new trial so that the issue of notice could be determined. Clifford again argued the State had its opportunity to prosecute the case and should not be given “two bites at the apple.” She requested her conviction be reversed, or the court remand it to magistrate’s court for entry of a judgment of acquittal.
Without comment, the circuit court orally ruled he was going to remand the case to the magistrate “to take and consider evidence on whether or not notice of cancellation was actually issued, and then based on that information plus everything from the previous trial ... make a new finding.” In his written order, the circuit court judge provided, “Tina Marie Clifford’s appeal ... is granted. This case is remanded to the Magistrate to take evidence on whether or not the insurance company actually did issue notice of cancellation.”
Clifford argues, pursuant to Burks v. United States, 437 U.S. 1, 98 S.Ct. 2141, 57 L.Ed.2d 1 (1978), the State is barred by the Double Jeopardy Clause from subjecting her to, in essence, a second trial, where the State failed to present sufficient evidence at the first trial to attain a proper conviction. She asserts the right afforded her by the Double Jeopardy Clause is substantial and, therefore, this court has statutory jurisdiction pursuant to South Carolina Code Ann. Section 14-3-330(2)(b) (1976).1 I disagree.
South Carolina law is clear. A criminal defendant may not appeal until final judgment. State v. Robinson, 287 S.C. 173, 337 S.E.2d 204 (1985). Judgment in a criminal case is not final until sentence is imposed. Id. See also State v. Williams, 321 S.C. 381, 468 S.E.2d 656 (1996) (in appeal of State challenging dismissal of criminal charges, criminal defendants’ cross-appeals dismissed by Supreme Court because defendants had not been sentenced); Parsons v. State, 289 S.C. 542, 347 S.E.2d 504 (1986) (a criminal defendant may not appeal until sentenced); State v. Washington, 285 S.C. 457, 330 S.E.2d 289 (1985) (criminal conviction is not final for purposes of appeal until after sentence is imposed, and as long as *134sentence remains sealed, no appeal can be taken); Ex Parte Murray, 261 S.C. 255, 199 S.E.2d 718 (1973) (where family court judge issued order finding minor appellant guilty, but withheld disposition, there was no final judgment and appeal was dismissed as premature).
In my opinion, the double jeopardy issue is not timely. Notwithstanding that a sentence may have been imposed by the magistrate, Clifford’s appeal to the circuit court was “granted” and the case was remanded to take additional evidence. The practical effect of the order from the circuit court is to nullify the trial court’s verdict pending receipt of the new evidence and entry of a new finding as to guilt or innocence. The sentence, as well, is effectively nullified. The case, as it presently stands, is not before us as a final judgment. Further, Clifford’s aggrievement does not arise unless and until the State, upon remand, proceeds forward with the prosecution. As conceded by the State in oral argument, it is unclear what position the State will take upon remand. The State may very well acquiesce in a motion by Clifford to dismiss based on double jeopardy. It is clear that the issue of double jeopardy has not been ruled upon by either the trial court, or the circuit court sitting in its appellate capacity. Accordingly, I would find this appeal to be premature.
Finally, it is immaterial the issue here involves a double jeopardy claim. Our Supreme Court has specifically ruled that an order denying a double jeopardy claim is not immediately appealable. State v. Miller, 289 S.C. 426, 346 S.E.2d 705 (1986). In Miller, the appellant argued the rule prohibiting the immediate appeal of such claims had been overruled by federal decisions, which held appeals based on double jeopardy grounds involved final judgments that are directly appealable. The Miller court disagreed noting that, in both state and federal courts, the right to appeal a criminal conviction is conferred by statute. Because the federal statutes were inapplicable to state court appeals, the court looked to South Carolina Code Ann. Section 14-3-330 (1976) and adhered to its view that a criminal defendant may not appeal until after sentence has been imposed. Accordingly, the court dismissed the appeal.
*135In Miller, the court refused to allow a double jeopardy claim exception to the rule that a criminal defendant may not appeal until sentence is imposed. Pursuant to Miller, I would find the appeal should be dismissed without prejudice to Clifford’s right to raise these issues on timely appeal from final judgment.

. This section provides appellate jurisdiction for correction of errors of law in law cases, and review of "(2) [an] order affecting a substantial right made in an action when such order ... (b) grants or refuses a new trial.” South Carolina Code Ann. Section 14-3-330(2)(b) (1976).